Hooker, J.
This bill was filed by the husband against the wife for divorce, and was taken as confessed, and heard under a stipulation; an agreement being also made providing for the payment to her of $2,150 alimony contingent on complainant’s obtaining a decree of divorce. The records and files of the court showed that he had been previously divorced at the suit of a former wife. The circuit judge caused the defendant to be subpoenaed, and her testimony was taken. He concluded that some of the charges in the bill were false, and intimates that her refusal to cohabit with him was due to his expressed desire for a divorce. We may add to that the fact that she does not oppose the divorce, and apparently made her testimony as nearly harmless to him as she could. We are far from certain that a money consideration was not the cause of this, and that in this sense at least the proceeding was not collusive.
The learned circuit judge who saw and heard the witnesses was in a better situation to judge of the case than we, and while, if believed-, the complainant’s testimony might have justified a decree in his favor, we are not so sure that he is so deserving as to make it incumbent upon us to reverse his decree. The law makes divorce dependent upon connubial wrong, not mere incompatibility, and courts can only follow and enforce the law. Owing to the fact that in most divorce cases the relations of the parties have become so strained that there is a mutual interest if not a mutual desire that a divorce be decreed, *493there is frequently much difficulty in ascertaining the truth, and, so long as the present rules of law continue, it is in keeping with their spirit to require clear proof of misconduct, and absence of collusion before granting divorces upon the testimony of the complainant on bills taken as confessed.
The decree is affirmed.
Grant, Montgomery, Ostrander, and Moore, JJ., concurred.